Title: To George Washington from Timothy Pickering, 19 July 1781
From: Pickering, Timothy
To: Washington, George


                  
                     Sir
                     Camp July 19 1781
                  
                  General Knox has called on me to-day respecting a provision of horses for the light artillery.  I have authorized Colo. Hughes to purchase one hundred for that service only, & promised payment by the first of November.  He writes me encouragingly that many may be so procured.  The essential service to which they are to be applied will, I trust, facilitate a grant of money to enable me to fulfil my promise, which no ordinary calls would have induced me to hazard.
                  I have heard nothing of the horses expected from Pensylvania since Colo. Miles wrote me on the 29th ulto—"that on that & the following day he should send money to all the counties where any horses remained, to enable the drivers to defray their expences to the army."  I desired they might be shod before they left the state.  This may have retarded their progress a few days:  I think they cannot now be far off.  I expect they will amount to a hundred: but the numbers given me on paper have so often deceived me, I will not undertake to say how many will arrive.
                  Genl Knox demands one hundred for the light artillery, which he is impatient to bring into the field.  There is no practicable way of procuring them with dispatch but by an impress.  In that part of New-York there are few or no horses worth impressing.  The other parts of this state have been harrassed by impresses during the whole winter.  Jersey has suffered in this way very little; nor am I informed of its having made any material effort either in furnishing supplies or services, since the last campaign.  If one hundred horses were impressed there on this occasion, they might probably be relieved, by those from pensylvania & Colo. Hughes’s purchases, in the course of a fortnight or three weeks.
                  As the enemies shipping have gone down the river, I request your Excellency’s determination whether a ferry boat or two capable of carrying horses, and some of Major Darby’s batteaux, should not be brought down to Dobbs’ ferry?  Whether (if the Jersey troops continue on the other side) the transportation of stores from Trenton & Morristown may not be turned thither?  and whether the route of the expresses from philadelphia may not be shortened in the same way?
                  I beg leave to add, on the subject of an impress of horses, that if your Excellency should judge it expedient to adopt the measure, Lt Colo. Dearborn will cross the river—consult Colo. Dayton—and fix on the proper persons to make the impress, aided by small detachments from the Jersey line.  I have the honour to be, with the greatest respect, your Excellency’s most obedt servt
                  
                     Tim. Pickering Q.M.G.
                  
               